I concur with the decision of the majority as rendered under the facts of the present appeal. I must, however, express my concerns as to the due process requirement of notice, which is applicable to a prosecution for a misdemeanor that must be brought by indictment, information or a complaint in courts inferior to the court of common pleas.
Ordinarily, a criminal defendant must be provided knowledge of a pending offense or criminal violation in order to satisfy the due process requirement of notice. See Crim.R. 5 and Crim.R. 10. A waiver of the formal notice requirement is possible only when it is apparent that a defendant was aware of the pending charge and that further proceedings, whether a trial or a plea of guilty or no contest, occurred without the defendant's objection. That is the case herein, where the appellant was apprised of the specific violations of the Cleveland Codified Ordinances, the appellant voluntarily appeared in open court, *Page 751 
the appellant refused counsel and the appellant refused a continuance of trial. Hendrix v. Eighth  Walnut Corp. (1982),1 Ohio St. 3d 205, 1 OBR 230, 438 N.E.2d 1149. Absent these facts, the appellant could not have waived notice and the trial court would indeed have been prevented from making the appellant a party to the original criminal action.